Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 1 of 15 Page ID #:8




                    EXHIBIT A
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 2 of 15 Page ID #:9




   June 18, 2020
   Verification #: 555969

   Dear Brian Krueger,

           We represent the photographer Adlife Marketing & Communications Co., Inc., who
   is a professional photographer that licenses images to make a living. We noticed that the
   work of Adlife Marketing & Communications Co., Inc. is being displayed on a website that
   we believe you either own or operate (See Exhibits). Further, we could not locate any
   records that indicate that you have a license for such use.

           Please let us know if you have a license and provide any proof that you have to
   support the claim. You can simply email us at cr.license@higbeeassociates.com or you can
   call us at (800) 716-1245.

   If you do have a license, we sincerely thank you for properly licensing the work of Adlife
   Marketing & Communications Co., Inc. and please forgive the disruption. Our verification
   efforts help customers like you by keeping prices down while keeping talented
   photographers, like Adlife Marketing & Communications Co., Inc., in business.

           If you do not have a license, please contact us at claims@higbeeassociates.com or
   call us at (800) 716-1245 to resolve the matter. Please reference verification #555969. We
   need to know how the image(s) came to be on your website to discuss compensating Adlife
   Marketing & Communications Co., Inc. for the time of infringement and costs that have been
   incurred as a result of the use of the image(s).

           If we do not hear from you within 10 days, we will assume that you do not have a
   license. Thank you very much.
   Sincerely,



   Evan McMurtrey
   License Verification Department
   The Law Firm of Higbee & Associates




    Claim number: 555969
                                   Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 3 of 15 Page ID #:10




                                      EXHIBIT A




                                      Image Name: ProduceVegetableAsst012

                                      Webpages:
                                            http://www.labspaces.net/view_blog.php?blogID=1614
                                            http://www.labspaces.net/blog/1614/
                                             How_stores_trick_our_senses_to_make_us_buy_more__Part___of____Sight_


                                      File Locations:
                                            http://4.bp.blogspot.com/-461bfdxqvY8/UOZF93qiBwI/AAAAAAAABfI/K_vxq4qsd24/s1600/
                                             produce.jpeg
                                            http://4.bp.blogspot.com/-461bfdxqvY8/UOZF93qiBwI/AAAAAAAABfI/K_vxq4qsd24/s1600/
                                             produce.jpeg




                                       Claim number: 555969



Powered by TCPDF (www.tcpdf.org)
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 4 of 15 Page ID #:11



  From: Theodore Sell <tsell@higbeeassociates.com>
  Date: Mon, Jul 6, 2020, 2:16 PM
  Subject: Re: 555969 - Copyright - LabSpaces.net - Adlife Marketing & Communications Co. Inc.
  To: Brian Krueger <brian.j.krueger@gmail.com>
  Cc: Brynne Haymaker <bhaymaker@higbeeassociates.com>


  Mr. Krueger,

  As your response does not contain either a good-faith counteroffer or a cognizant and reasonable legal
  analysis, I am advising our client of its need to file a complaint in this matter to gain resolution.
  Theodore (Ted) W. Sell, Esq.
  Colorado Bar No. 44157
  Attorney at Law - Copyright Division
  Law Firm of Higbee & Associates
  1504 Brookhollow Dr. Suite 112
  Santa Ana, CA 92705
  mailto:tsell@higbeeassociates.com
  Phone: (657) 229-6215

  This electronic mail message and any attachment is confidential and may also contain privileged attorney-
  client information or work product. If you are not the intended recipient, or the person responsible to deliver it to
  the intended recipient, you may not use, disseminate, distribute or copy this communication. If you have received the
  message in error, please immediately notify us by reply electronic mail or by telephone and delete this original
  message. Thank you very much.



  On Jul 2, 2020, at 6:40 AM, Brian Krueger <brian.j.krueger@gmail.com> wrote:

  Hey Ted,


  Would $26 get it done? No, but seriously, your email was hilarious because I'm sure you're not
  used to dealing with people that have the means and the knowledge to defend themselves against your
  nonsense. Given what I do for a living, I have a fair amount of experience dealing with intellectual
  property issues and intellectual property counsel. Quick recap though since I know you're busy extorting
  multiple people before the holiday and it's clear you're not paying attention.


  1) I did not post this content, nor was it ever on my server. I deleted the in-line link on the user's
  original post within 1 hour of notification of possible infringement. I do not own Blogspot, Google does.
  You really do this for a living? Because while you're at it, you might want to ask them to delete the
  1000+ other instances of this image on their servers. It would reduce the number of people you have to
  troll though? As I'm sure you know, honey pots only work when you keep them live.

  2) You could not even sue the user, because there IS a good case for fair use here. I shouldn't have to
  make this argument for her, but if we're going to court anyway, I might as well.

  3) DMCA safe harbor exists for a reason. If I didn't let my registration lapse you'd probably stop
  harassing me. Although based on these interactions, you might not, because it doesn't seem that you
  actually care about going after people with any culpability or legal liability. If you can scare someone
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 5 of 15 Page ID #:12



  enough to call your intern phone bank and cough up a couple hundred bucks, that's a win, no matter
  how unethical the means.


  Finally, I'm pretty certain I'm not the one that should avoid bringing this in front of a judge. This case
  could be quite embarrassing for your client, not to speak of for Higbee and Associates. But, I will wait
  patiently to see the complaint you have in mind to file, unless you think $27 stops Higbee
  emails from clogging my inbox? $28?


  Sincerely,


  Brian Krueger, PhD

  From: Theodore Sell <tsell@higbeeassociates.com>
  Date: Wed, Jul 1, 2020 at 11:57 AM
  Subject: Re: 555969 - Copyright - LabSpaces.net - Adlife Marketing & Communications Co. Inc.
  To: Brian Krueger <brian.j.krueger@gmail.com>
  Cc: Brynne Haymaker <bhaymaker@higbeeassociates.com>


  Brian,

  Interesting that while arguing indirectly liability from VHT, you then ignore the overturning of the
  precedent set in Perfect 10. Simply put, is your website a search engine? No, of course not. As such, the
  use is not Fair.

  What our bots found was an unlawful use of the property of our our client, the copyright
  infringement. There is nothing unethical about protecting our client’s property; there is, however, much
  morally, ethically, and legally wrong with using the property of others without permission, which
  is what has and is occurring here. This is not trolling by any reasonable standard and those who have
  used the term in relation to this firm and our clients are copyright thieves, so their opinions are
  meaningless.

  By the way, if your network ceased activity in 2015, why was the infringement found just last month?

  $25.52 being a wholly inadequate counteroffer for a release to be provided, it was declined. Should a
  reasonable, realistic counteroffer be suggested, our client will be willing to consider it. In the
  meantime, the ongoing copyright infringement demands attention as the infringing copy is maintained
  yet still: http://4.bp.blogspot.com/-
  461bfdxqvY8/UOZF93qiBwI/AAAAAAAABfI/K_vxq4qsd24/s1600/produce.jpeg
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 6 of 15 Page ID #:13




  If you wish to avoid answering to a federal judge why you thought the ongoing infringement is justified,
  I suggest it be deleted and reasonable counteroffer communicated.
  Theodore (Ted) W. Sell, Esq.
  Colorado Bar No. 44157
  Attorney at Law - Copyright Division
  Law Firm of Higbee & Associates
  1504 Brookhollow Dr. Suite 112
  Santa Ana, CA 92705
  mailto:tsell@higbeeassociates.com
  Phone: (657) 229-6215

  This electronic mail message and any attachment is confidential and may also contain privileged attorney-
  client information or work product. If you are not the intended recipient, or the person responsible to deliver it to
  the intended recipient, you may not use, disseminate, distribute or copy this communication. If you have received the
  message in error, please immediately notify us by reply electronic mail or by telephone and delete this original
  message. Thank you very much.
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 7 of 15 Page ID #:14




  On Jun 29, 2020, at 5:00 AM, Brian Krueger <brian.j.krueger@gmail.com> wrote:

  Hi Ted,

  Thank you for your reply. It's pretty cool you ignored the relevant part of VHT Inc vs Zillow, 918 F.3d 723
  (9th Cir. 2018). The relevant finding being that Zillow was not responsible for the independent actions
  of its employees because it did not direct the employees, or users, to infringe on the majority of the
  content from VHT. Sound familiar?

  Deep linking as argued in Perfect 10 v Amazon, 508 F.3d 1146 (9th Cir. 2007) is actually a reasonable
  fit. Your client's image was an inline embed, 14% the original size, and 300x205px, that's thumbnail
  territory. It's had a rough couple of years outside of the 9th circuit though, I'll give you that. But this
  argument is irrelevant in light of the above.

  The entire purpose of section 512c of the DMCA is to prevent frivolous copyright claims like this one
  from ever being argued in court (You think maybe law makers predicted your business model??).
  Despite the fact that I do not have safe harbor protection under DMCA, there is an enormous amount
  of case precedent working against you on this one. Because there is no way that the volitional argument
  loses here. If Zillow can't be held responsible for the actions of the people they paid as employees
  ("infringing" like what, 22,000+ images?), it's hard to believe I'm going to be held responsible for the
  actions of a website user who allegedly infringed 1 image and indemnified me from their actions when
  they signed up for an account.

  Finally, since you want to talk about good faith, let's talk about good faith. Good faith is recognizing
  your bots picked a loser and walking away. Good faith is going to the website in question, seeing it's an
  educational social network that ceased activity in 2015, and deciding this isn't worth anyone's time
  beyond asking the owner to take the image down. And good faith is not trying to extort a website
  owner who you KNOW has no liability for the independent actions of a user. You know why Higbee and
  Associates are considered copyright trolls? Rhetorical question. Of course you do. It's because you guys
  do bullshit like this sometimes. And all of the artists and photographers you protect, all of the good
  work you ACTUALLY do, gets colored by these unethical shakedowns of 0 traffic websites, teen bloggers
  with no following that don't know any better, and website owners who have no culpability.

  My good faith settlement offer is going to be in line with your client's opener: $25.52, no NDA. That is
  the market value of a single, extra small, picture of produce.

  Sincerely,

  Brian Krueger, PhD
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 8 of 15 Page ID #:15



  From: Theodore Sell <tsell@higbeeassociates.com>
  Date: Wed, Jun 24, 2020 at 1:24 PM
  Subject: Re: 555969 - Copyright - LabSpaces.net - Adlife Marketing & Communications Co. Inc.
  To: Brian Krueger <brian.j.krueger@gmail.com>
  Cc: Brynne Haymaker <bhaymaker@higbeeassociates.com>


  Mr. Krueger,

  Understanding VHT v. Zillow as the current precedent and that it directly addressed thumbnails and
  linking, citing Perfect 10 v. Google makes little sense.

  Putting that aside for the moment, it remains that such HTML linking allows an infringing image to
  appear for a user, which raises “contributory liability issues”. Perfect 10, Inc. v. Amazon.Com, Inc., 508
  F.3d 1146, 1161 (9th Cir. 2007), citing Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S.
  913, 929-30; A M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1019 (9th Cir. 2001). On that basis, there
  is reason to consider this infringement actionable as “…liability should not hinge on invisible, technical
  processes imperceptible to the viewer.” Goldman v. Breitbart News Network, LLC, 302 F.Supp.3d 585,
  595 (S.D.N.Y. 2018), citing American Broadcasting Cos., Inc. v. Aereo, Inc., 573 U.S. 431, 134 S.Ct. 2498,
  189 L.Ed.2d 476 (2014).

  However, with the infringing use having cease, our client is willing to negotiate a reasonable settlement
  and invites you to make a good-faith counteroffer.
  Theodore (Ted) W. Sell, Esq.
  Colorado Bar No. 44157
  Attorney at Law - Copyright Division
  Law Firm of Higbee & Associates
  1504 Brookhollow Dr. Suite 112
  Santa Ana, CA 92705
  mailto:tsell@higbeeassociates.com
  Phone: (657) 229-6215

  This electronic mail message and any attachment is confidential and may also contain privileged attorney-
  client information or work product. If you are not the intended recipient, or the person responsible to deliver it to
  the intended recipient, you may not use, disseminate, distribute or copy this communication. If you have received the
  message in error, please immediately notify us by reply electronic mail or by telephone and delete this original
  message. Thank you very much.



  From: Brian Krueger <brian.j.krueger@gmail.com>
  Date: Mon, Jun 22, 2020 at 3:26 PM
  Subject: Re: 555969 - Copyright - LabSpaces.net - Adlife Marketing & Communications Co. Inc.
  To: Brynne Haymaker <bhaymaker@higbeeassociates.com>
  Cc: Theodore Sell <tsell@higbeeassociates.com>


  Hi Brynne, Theodore,

  I find it interesting you keep implying that I violated your client's copyright. I did not. I did not post this
  material, I did not direct the user to post this material, and more importantly, in doing so, the user
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 9 of 15 Page ID #:16



  violated the terms of service of my website which explicitly state:

  (6) You represent, warrant and covenant that: (a) you shall not upload, post or transmit to or distribute
  or otherwise publish through LabSpaces.net any materials which (i) restrict or inhibit any other user
  from using and enjoying LabSpaces.net, (ii) are unlawful, threatening, abusive, libelous, defamatory,
  obscene, vulgar, offensive, pornographic, profane, sexually explicit or indecent, (iii) constitute or
  encourage conduct that would constitute a criminal offense, give rise to civil liability or otherwise
  violate law, (iv) violate, plagiarize or infringe the rights of third parties including, without limitation,
  copyright, trademark, patent, rights of privacy or publicity or any other proprietary right, (v) contain a
  virus or other harmful component, (vi) contain any information, software or other material of a
  commercial nature, (vii) contain advertising of any kind, or (viii) constitute or contain false or misleading
  indications of origin or statements of fact; and (b) that you are at least eighteen (18) years old.

  You can find the Use Agreement here: http://www.labspaces.net/use_agree.php - This has not
  changed since the inception of the website in 2005. You can WayBack Machine to 2013 if you'd like.

  About the only reason you can continue harassing me about this is that my registration with the
  copyright office lapsed in 2017 when the DMCA switched to an electronic database. I am still covered by
  the above, and case precedent set forth by VHT Inc vs Zillow, 918 F.3d 723 (9th Cir. 2018).

  You may be correct that Perfect 10 v Google will not protect the posting of this image by the user. A
  number of recent high profile cases suggest embedding and linking is only relevant to search results.
  But the above certainly makes it hard for you to claim I personally violated your client's copyright and
  the mere fact that the website was non-commercial, negative profit, educational and the image was
  used to illustrate a scientific phenomena makes a strong case for fair-use. The sheer abundance of your
  client's photo on the internet torpedoes any argument you have about demanding a $2500 license or
  that posting on my website somehow impacted its value. Photos with far lower market penetration of
  similar composition and quality trade for $5-50. The image in question is unremarkable in its content
  and provenance and would not ever result in a judgement above two figures. Most importantly, that is
  all that you and your client would be due. A REASONABLE Licensing fee. No damages. No lawyers fees.

  The image has been removed. Please stop harassing me. I consider this matter resolved.

  Sincerely,

  Brian Krueger, PhD


  From: Brynne Haymaker <bhaymaker@higbeeassociates.com>
  Date: Fri, Jun 19, 2020, 5:07 PM
  Subject: Re: 555969 - Copyright - LabSpaces.net - Adlife Marketing & Communications Co. Inc.
  To: Brian Krueger <brian.j.krueger@gmail.com>
  Cc: Theodore Sell <tsell@higbeeassociates.com>


  Dear Mr. Krueger,

  I have cc’d my supervising attorney, Mr. Theodore Sell, on this email for your reference. Mr. Sell would
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 10 of 15 Page ID #:17



  like to follow up with you directly regarding your assertions on the Perfect 10 v. Amazon case.

  We are well aware of the blogs written about our firm. Often people who are caught taking intellectual
  property without authorization, get upset when they have to face repercussions. For your reference, it
  is easy to verify that we are a well-established, licensed law firm. We have an A+ rating from the Better
  Business Bureau. You can see that at:
  https://www.bbb.org/us/ca/santa-ana/profile/lawyers/higbee-associates-1126-100071532

  You can also search the California Secretary of State’s website at:
  https://businesssearch.sos.ca.gov/

  Please also reference the link below that shows the hundreds of lawsuits we have helped our
  clients file on people who take the property of others and refuse to compensate the creator:
  https://www.courtlistener.com/?type=r&q=&type=r&order_by=score+desc&atty_name=M
  athew+Higbee

  No one has forced you to use intellectual property on your website without authorization.
  Therefore, your claim of “trolling” makes no logical sense. Please speak with a reputable
  Copyright attorney to assist you in your understanding of Federal Copyright law. You can also
  view a video put out by the US Copyright Office to help you understand how Copyright
  infringement occurs (https://www.youtube.com/watch?v=F_8hKfVgwzg).

  For your reference, our client licenses their images on their website,
  www.preparedfoodphotos.com, on a subscription-based rate for $999 per month, with a
  minimum contracted rate of 12 months. You can find our client’s image at the following
  location: https://preparedfoodphotos.com/Food-Stock-Photography/5420/Assorted-Fruit-
  and-Vegetable-Produce.html

  Please be advised that this claim is not closed, despite your statement that it is. It is still active
  and will proceed accordingly.



  Thank you,

  Brynne Haymaker
  bhaymaker@higbeeassociates.com
  Claims Resolution Specialist
  Copyright Division

  Claims Resolution Specialists are non-attorney staff members who assist attorneys in resolving copyright claims
  prior to litigation. All correspondence is reviewed by staff attorneys.

  Law Offices of Higbee & Associates ( http://www.HigbeeAssociates.com )
  1504 Brookhollow Dr. Suite 112, Santa Ana, CA. 92705
  Phone: (657) 229 - 6210
  Fax: (714) 597-6559
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 11 of 15 Page ID #:18




  CONFIDENTIALITY NOTICE:
  The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
  confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
  recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
  alert the sender by reply email and then delete this message and any attachments. If you are not the intended
  recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
  is strictly prohibited.

  On Jun 19, 2020, at 1:45 PM, Brian Krueger <brian.j.krueger@gmail.com> wrote:

  Hi Brynne,

  I have consulted my legal counsel in this matter.

  The copyright registration date is three years after the image was embedded in the blog post and you
  cannot claim statutory damages and must instead prove that $2,500 represents a reasonable licensing
  fee. I have removed the link to the image and I consider the matter resolved. You have no claim against
  me because the image was never on my server, but was instead linked from another server, who
  presumably had the authority to display the image. In view of those facts, your claim does not pass the
  “server test” as applied by the Court of Appeals for the Ninth Circuit in a case called Perfect 10 v.
  Amazon. There, Google did not infringe a photographer’s copyright when images were displayed in the
  Google search results. The linked images were still on the server of a party that was entitled to display
  the photograph. Under the server test, liability for copyright infringement requires displaying and
  distributing the image from your own server. Here, in my case, I infringe the copyright only if I hosted
  the image and physically transmitted the content.

  That case is linked here, along with a link to a website that talks about your firm as a Copyright troll:

  •   Here is a link to the case on
  Wikipedia: https://en.wikipedia.org/wiki/Perfect_10,_Inc._v._Amazon.com,_Inc.
  •   Here is a link to a helpful website: https://pubcit.typepad.com/clpblog/2019/02/consumer-
  warning-copyright-trolling-by-higbee-and-associates.html

  In summary, I have removed the link to the image and, as stated previously, I consider the matter
  resolved. There is no basis for liability here as the image was never on my server.

  Thank you,

  -Brian

  On Fri, Jun 19, 2020 at 11:02 AM Brynne Haymaker <bhaymaker@higbeeassociates.com> wrote:
  Dear Mr. Krueger,

  Under what name did your company register with DMCA. We will need to verify your registration.
  Please advise.
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 12 of 15 Page ID #:19




  Thank you,

  Brynne Haymaker
  bhaymaker@higbeeassociates.com
  Claims Resolution Specialist
  Copyright Division

  Claims Resolution Specialists are non-attorney staff members who assist attorneys in resolving copyright claims
  prior to litigation. All correspondence is reviewed by staff attorneys.

  Law Offices of Higbee & Associates ( http://www.HigbeeAssociates.com )
  1504 Brookhollow Dr. Suite 112, Santa Ana, CA. 92705
  Phone: (657) 229 - 6210
  Fax: (714) 597-6559



  <images.png>




  CONFIDENTIALITY NOTICE:
  The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
  confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
  recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
  alert the sender by reply email and then delete this message and any attachments. If you are not the intended
  recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
  is strictly prohibited.

  On Jun 19, 2020, at 7:50 AM, Brian Krueger <brian.j.krueger@gmail.com> wrote:

  Hi Brynne,

  As you can see, this post was made in 2013 by a member named Jordan Gaines. This user has
  deactivated their profile, and no further posts have been made by anyone on the site prior to 2016
  when the DMCA switched from a paper based system to an electronic one.

  Thank you for your time. All links to the infringing material have been removed and I apologize for any
  inconvenience.

  -Brian


  On Fri, Jun 19, 2020 at 10:40 AM Brynne Haymaker <bhaymaker@higbeeassociates.com> wrote:
  Dear Mr. Krueger,
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 13 of 15 Page ID #:20



  There is no record that your company is properly registered with the DMCA. Please provide the name
  you registered your company under. As you are aware, to qualify for DMCA protection, you must be
  registered before the time of infringement. Please also advise who the third party poster was of this
  image, since it does not appear to be posted by a third party on your website (which is another
  qualification for DMCA protection).



  Thank you,

  Brynne Haymaker
  bhaymaker@higbeeassociates.com
  Claims Resolution Specialist
  Copyright Division

  Claims Resolution Specialists are non-attorney staff members who assist attorneys in resolving copyright claims
  prior to litigation. All correspondence is reviewed by staff attorneys.

  Law Offices of Higbee & Associates ( http://www.HigbeeAssociates.com )
  1504 Brookhollow Dr. Suite 112, Santa Ana, CA. 92705
  Phone: (657) 229 - 6210
  Fax: (714) 597-6559



  <images.png>




  CONFIDENTIALITY NOTICE:
  The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
  confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
  recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
  alert the sender by reply email and then delete this message and any attachments. If you are not the intended
  recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
  is strictly prohibited.

  On Jun 18, 2020, at 3:38 PM, Brian Krueger <brian.j.krueger@gmail.com> wrote:

  Hi Brynne,

  As I'm sure you are aware, section 512(c) of the DMCA removes the liability for copyright infringement
  for websites that allow users to post content as long as there is a means for the copyright holder to
  request removal. I consider this your removal request and that this issue is resolved under the
  provisions of the DMCA.

  Thank you,

  -Brian


  On Thu, Jun 18, 2020, 6:26 PM Brynne Haymaker <bhaymaker@higbeeassociates.com> wrote:
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 14 of 15 Page ID #:21



  Dear Mr. Krueger,

  I am the case manger assigned to manage the active Copyright infringement claim by Adlife Marketing
  & Communications Co. Inc. I am in receipt of your email sent to our infringements department. Please
  be advised that removing the image alone does not resolve this matter. Our client is seeking
  compensation for your unauthorized use. They have set the demand to $2,525 to resolve this claim
  outside of court.

  This image is registered with the USCO under VA 2-019-412 (certificate attached below).


  Please also be advised that we will not be contacting a third party for this claim. It is your responsibility
  to do your due diligence and secure the proper authorization to display images on your website. Please
  let me know how you will be resolving this matter to avoid further escalation of this claim. If you have
  an attorney that you would like me to speak with, please provide their full contact information and I will
  reach out to them. Thank you in advance and I look forward to hearing from you soon.




  Thank you,

  Brynne Haymaker
  bhaymaker@higbeeassociates.com
  Claims Resolution Specialist
  Copyright Division

  Claims Resolution Specialists are non-attorney staff members who assist attorneys in resolving copyright claims
  prior to litigation. All correspondence is reviewed by staff attorneys.

  Law Offices of Higbee & Associates ( http://www.HigbeeAssociates.com )
  1504 Brookhollow Dr. Suite 112, Santa Ana, CA. 92705
  Phone: (657) 229 - 6210
  Fax: (714) 597-6559




  CONFIDENTIALITY NOTICE:
  The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
  confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
  recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
  alert the sender by reply email and then delete this message and any attachments. If you are not the intended
  recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
  is strictly prohibited.
Case 2:20-cv-07083-VAP-PJW Document 1-1 Filed 08/06/20 Page 15 of 15 Page ID #:22



  From: Infringements Team <infringements@higbeeassociates.com>
  Date: Thu, Jun 18, 2020 at 4:14 PM
  Subject: Law Firm of Higbee & Associates Copyright Claim 555969
  To: <brian.j.krueger@gmail.com>
  Cc: <support@labspaces.net>


  Good Afternoon,

  This email is in regards to a copyright matter. Our client’s image was used on your website. Please
  review the attached document and respond within 5 days of receiving this.

  ***This electronic mail message and any attachment is confidential and may also contain privileged
  attorney-client information or work product. If you are not the intended recipient, or the person
  responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this
  communication. If you have received the message in error, please immediately notify us by reply
  electronic mail or by telephone and delete this original message. ***

  Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
  1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
  Phone: (714) 617-8911 ext. 3154 - Fax: (714) 597-6559
